Title: From Thomas Jefferson to Albert Gallatin, 19 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Apr. 19. 08.
                  
                  Sincerely sympathising in your distress which much experience in the same school has taught me to estimate, I could not have been induced to intrude on it by any thing short of the urgency of the case stated by Penniman on L. Champlain. Messrs. Robinson & Witherall tell me the whole of the business will be over early in May when the fall of the water renders the rapids impassable for rafts. they think vessels of any kind desired can be had on the lake at a moment’s warning, and guns of 6. ℔ ball, there also, mounted on them by procurement of the Collector, and that the Governor would order any assistance of militia on being written to. believing it important to crush every example of forcible opposition to the law, I propose to ask the other gentleman to a consultation immediately, and for their and my guide have to request any ideas on the subject which you can hastily give me on paper, for which I would not have troubled you but from a confidence that your knolege of the character & means possessed by the Collector there, and of the local circumstances to be attended to, may enable us to decide on what will be most proper & effectual. I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Return me Penniman’s letter if you please to lay before the gentlemen.
                  
               